     8:20-cr-00038-RFR-SMB Doc # 41 Filed: 08/25/20 Page 1 of 4 - Page ID # 92




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )        CASE NO. 8:20CR38
              Plaintiff,                  )
                                          )
v.                                        )        DEFENDANT’S MOTION TO
                                          )        SUPPRESS EVIDENCE AND
JACOB A. BRUN,                            )        REQUEST FOR HEARING
                   Defendant.             )
                                          )
                                          )


       The Defendant, Jacob A. Brun, moves the Court to suppress any evidence

found during the warrantless search of a home on K Street in Omaha, Nebraska on

December 19, 2019. This search -- made without probable cause, reasonable

suspicion, or a warrant -- was of a place in which Jacob A. Brun maintained a

reasonable expectation of privacy.

       Mr. Brun states upon information and belief:

       1.    On November 1, 2018, Jacob A. Brun received a sentence of eighteen

             (18) months of supervised probation in Douglas County (NE) District

             Court in Case No. 18-3204. Of the conditions imposed upon Brun, one

             required him to “[s]ubmit to reasonable search and seizures of his

             person, home, and vehicle by all law enforcement and probation

             officers.” The order setting his probation terms noted that “[u]pon

             violation of any condition of probation, the defendant may be brought

             before the Court for further proceedings as provided by law.”

       2.    On October 11, 2019, a judge in Douglas County issued an arrest
8:20-cr-00038-RFR-SMB Doc # 41 Filed: 08/25/20 Page 2 of 4 - Page ID # 93




        warrant for Mr. Brun in Case No. 19-23592 for misdemeanor operating

        a motor vehicle to avoid arrest. Based upon that allegation and others,

        on November 8, 2019, the Douglas County Attorney’s Office filed a

        motion to revoke Mr. Brun’s probation in Case No. 18-3204. Four days

        later, on November 12, 2019, the Douglas County District Court, citing

        Brun’s failure to appear that day, issued an arrest warrant in Case No.

        18-3204.

  3.    On December 19, 2019, deputies with the Douglas County Sheriff’s

        Office reported seeing Mr. Brun leaving a home on K Street in Omaha,

        Nebraska. As two deputies arrived on K Street, Brun was spotted

        driving a gray Honda Accord west. With the deputies blocking K Street,

        Brun placed the Accord in reverse and backed down the street. With the

        deputies following him, Brun backed the Accord down 41st Avenue.

        The deputies arrested Brun near the intersection of 41st Avenue and J

        Street at 10:45 a.m.

  4.    After arresting Brun, the deputies returned to the K Street home and

        awaited the arrival of representatives from the state probation office.

  5.    At 11:05a.m., two probation officers arrived and entered the home on K

        Street with sheriff’s deputies to conduct a “probation search.” A firearm

        – named in Count VI of the Superseding Indictment – was found. Drugs
    8:20-cr-00038-RFR-SMB Doc # 41 Filed: 08/25/20 Page 3 of 4 - Page ID # 94




             – the subject of Count V – and other items of evidentiary value were

             also found.

      6.     The probation officers and sheriff’s deputies did not have a warrant to

             search the home on K Street. They also lacked probable cause or

             reasonable suspicion to search the home on K Street.

      7.     The sheriff’s deputies used the state probation officers as a “stalking

             horse” in order to circumvent warrant requirement of the Fourth

             Amendment.

      8.     The terms of Brun’s probation subjected him to revocation of his

             supervision for failure to submit to reasonable searches; the terms did

             not authorize carte blanche searches.

      9.     Brun was not, at the time the search took place, under the supervision

             of the probation office or subject to those conditional release terms.

      10.    The search of the home was not limited to areas where evidence of a

             probation violation might be found.

      WHEREFORE, the Defendant Jacob A. Brun asks the Court to grant this

motion, prohibiting the government from using against him the evidence found

inside the private residence on K Street.   Jacob Brun leaves the United States to its

burden of proving compliance with the Fourth Amendments, but requests an

evidentiary hearing. Mr. Brun anticipates that such a hearing would not last more
    8:20-cr-00038-RFR-SMB Doc # 41 Filed: 08/25/20 Page 4 of 4 - Page ID # 95




than one-half day. A brief in support of this motion will be filed (nearly)

simultaneously.



                                        JACOB A. BRUN, Defendant,
                                        By: /s/ Richard H. McWilliams
                                        Richard H. McWilliams 22455
                                        Assistant Federal Public Defender
                                        222 South 15th Street, Suite 300N
                                        Omaha, NE 68102
                                        (402)221-7896
                                        (402) 221-7884
                                        Rich_mcwilliams@fd.org



                           CERTIFICATE OF SERVICE


        I hereby certify that on August 25, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which sent notification of such
filing to the following:

      Lesley Woods
      Assistant United States Attorney
      1620 Dodge Street
      Omaha, NE 68102



                                                 s/ Richard H. McWilliams
